

116 HRES 696 IH: Establishing the Elijah E. Cummings Room.
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 696IN THE HOUSE OF REPRESENTATIVESNovember 13, 2019Mr. Meadows submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONEstablishing the Elijah E. Cummings Room.
	
 Whereas Elijah Eugene Cummings was born on January 18, 1951, in Baltimore to Ruth Elma and Robert Cummings;
 Whereas, as the son of sharecroppers, he grew up with an understanding of adversity and challenges and his parents inspired in him his sense of justice;
 Whereas he graduated with honors from the Baltimore City College high school in 1969, then attended Howard University in the District of Columbia, where he served in the student government as sophomore class president, student government treasurer, and later student government president, and graduated in 1973, with a bachelor’s degree in political science;
 Whereas he graduated from law school at the University of Maryland School of Law, receiving his juris doctor in 1976, and was admitted to the bar in Maryland later that year and practiced law for 19 years;
 Whereas he received 12 honorary doctoral degrees from universities across the United States, most recently an honorary doctorate of public service from the University of Maryland, College Park, in 2017;
 Whereas for 14 years, he served in the Maryland House of Delegates and served as Chairman of the Legislative Black Caucus of Maryland and was the first African American in Maryland history to be named Speaker pro Tempore, the second highest position in the House of Delegates;
 Whereas he was elected to the House of Representatives in 1996, and served the people of Maryland’s 7th Congressional District;
 Whereas as Chairman of the Oversight and Reform Committee, he cared deeply about holding public officials accountable and making the government work better;
 Whereas he lived in the Madison Park community in Baltimore and was an active member of the New Psalmist Baptist Church for 40 years;
 Whereas he was a loving family man, husband, and father who leaves behind two daughters and a son, and his wife, Maya Rockeymoore Cummings; and
 Whereas he died on October 17, 2019, at Johns Hopkins Hospital at the age of 68 and laid in state at the United State Capitol Building’s Statuary Hall on October 24, becoming the first African-American lawmaker to achieve the honor of lying in state: Now, therefore, be it
	
 That in honor of the life and legacy of Elijah E. Cummings, room 2154 of the Rayburn House Office Building is named the Elijah E. Cummings Room.
		